Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election with traverse of species C (figure 5; claims 1-8) in the reply filed on 09/08/2022 is acknowledged.  The traversal is on the ground(s) that the species are sufficiently related that search and examination of both species could be carried out by the PTO without posing an undue burden on the Examiner”.  This is not found persuasive because claims 9-21 are directed to multiple species.  Therefore, search and examination of both species could not be carried out by the PTO without posing an undue burden on the Examiner.  The requirement is still deemed proper and is therefore made FINAL.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kong et al. (US 2017/0082900).
Regarding claim 1, Kong et al. (figures 16-17) discloses an electronic device, comprising: 
a first substrate (110) having a first surface and a first side-surface (110a) adjacent to the first surface; 
a second substrate (120) having a second surface and a second side-surface (120a) adjacent to the second surface; 
a plurality of first conductive wires (157) disposed on the first surface; 
a plurality of dam walls (160, 160) disposed on the first surface and located between any adjacent two of the first conductive wires respectively; and 
a plurality of second conductive wires (180) disposed on the first side-surface and the second side-surface, 
wherein the plurality of first conductive wires are electrically connected to the plurality of second conductive wires respectively.
Regarding claim 2, Kong et al. (figures 16-17) discloses wherein a distance between adjacent two of the plurality of dam walls is less than a width of one of the plurality of second conductive wires (figure 17).
Regarding claim 3, Kong et al. (figures 16-17) discloses wherein a thickness of each of the plurality of dam walls is greater than a thickness of each of the plurality of first conductive wires (figure 17).
Regarding claim 4, Kong et al. (figures 16-17) discloses wherein each of the plurality of dam walls comprises an insulating material.
Regarding claim 5, Kong et al. (figures 16-17) discloses a first functional layer disposed on the first surface and a second functional layer disposed on the second surface, wherein the plurality of dam walls are disposed between the first functional layer and the second functional layer (137 and 177).
Regarding claim 6, Kong et al. (figures 16-17) discloses wherein the first functional layer comprises a plurality of driving elements.
Regarding claim 8, Kong et al. (figures 16-17) discloses wherein each of the plurality of dam walls is partially overlapped with corresponding two of the plurality of first conductive wires in a top view direction of the electronic device.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kong et al. (US 2017/0082900) in view of Sonoda et al. (US 6,433,852).
Regarding claims 5 and 7, Kong et al. discloses the limitations as shown in the rejection of claim 1 above.  However, Kong et al. is silent regarding the first and second functional layers.  Sonoda et al. (figure 2) teaches a first functional layer disposed on the first surface and a second functional layer disposed on the second surface, wherein the plurality of dam walls (SP, PSV) are disposed between the first functional layer and the second functional layer and wherein the second functional layer comprises a black matrix (BM and SD2).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the functional layers as taught by Sonoda et al. in order to improve the display characteristics. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN NGUYEN whose telephone number is (571)270-1428.  The examiner can normally be reached on Monday - Thursday, 8:00 AM -6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAUREN NGUYEN/Primary Examiner, Art Unit 2871